EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Michael Gilman on August 17, 2021.
The application has been amended as follows: 
Claims 6 and 7 are canceled.
Claim 8 is amended such that at line 1, “claim 4” now reads --claim 9--.
New claim 9 is added and reads as follows:
9. (New) A wedge clamp comprising:
a base wedge member; and
a cooperating drive wedge member;
wherein said base wedge member further comprises a threaded end, a shaft end, a first arm and a second arm, wherein said first and second arms extend from said shaft end;
wherein said drive wedge member is moveable between an initial open or unlocked position and a closed or locked position;
wherein when said drive wedge member is in an open or unlocked position, said drive member is oriented substantially in line with said base wedge member;
wherein when said drive wedge member is in a closed or locked position, said drive wedge member is substantially perpendicular to said base wedge member;

wherein a pin extends through said first arm thereby engaging said at least one notch;
wherein the bullet shaped end includes a slot; and
wherein wherein a tie wrap is passed through said central channel and through the slot in the bullet shaped end and tightened to prevent said drive wedge member from being moved to said initial open or unlocked position.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 2, 8, and 9 are allowed for the reasons set forth on pages 5 and 6 of the non-final rejection mailed June 1, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        August 18, 2021